20-01010-jlg   Doc 14-4   Filed 06/25/20 Entered 06/25/20 23:34:49   Exhibit C UCC
                                  Filings Pg 1 of 3




                          EXHIBIT C
20-01010-jlg   Doc 14-4   Filed 06/25/20 Entered 06/25/20 23:34:49   Exhibit C UCC
                                  Filings Pg 2 of 3
                      20-01010-jlg     Doc 14-4          Filed 06/25/20 Entered 06/25/20 23:34:49                                     Exhibit C UCC
                                                                 Filings Pg 3 of 3
STATE OF FLORIDA UNIFORM COMMERCIAL CODE
FINANCING STATEMENT FORM
     A. NAME & DAYTIME PHONE NUMBER OF CONTACT PERSON
                                                                                                     FLORIDA SECURED TRANSACTION REGISTRY
 13. Email Address
 C. SEND ACKNOWLEDGEMENT TO:                                                                                             FILED
 Name                                                                                                              2017 May 15 01:49 P1111,m
                                      Return to: CSC
     Address
                                      1201 Hays Street                                               ****** 201701223633 110***
     Address                          Tallahassee, FL 32301
     City/State/Zip
                                                                                                  TF                                            :E USE ONLY

1. DEBTOR'S EXACT FULL LEGAL NAME - INSERT ONLY ONE DEBTOR NAME (is OR lb - Do Not Abbreviate or Combine Names
  I .a ORGANIZATION'S NAME

  I .b INDIVIDUAL'S SURNAME                                         FIRST PERSONAL NAME                        ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX
 GENGER                                                            ARIE
  1.c MAILING ADDRESS Line One
                                                                                                          This space not available.
 17001 Collins Avenue, Apt. 2805
      MAILING ADDRESS Line Two                                      CITY                                                 STATE POSTAL CODE              COUNTRY
                                                                   Sunny Isles                                           FL    33160                    USA

2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - INSERT ONLY ONE DEBTOR NAME 2. OR 2b - Do Not Abbreviate or Combine Names
 2.a ORGANIZATION'S NAME

     2.b INDIVIDUAL'S SURNAME                                       FIRST PERSONAL NAME                        ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX

     2.c MAILING ADDRESS Line One
                                                                                                          This space not available.
..
        MAILING ADDRESS Line Two                                    CITY                                                  STATE       POSTAL CODE        COUNTRY


3. SECURED PARTY'S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P)- INSERT ONLY ONE SECURED PARTY (3a OR 3b
 3.a ORGANIZATION'S NAME

  3.b INDIVIDUAL'S SURNAME                                          FIRST PERSONAL NAME                        ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX
 HERSCHMANN                                                        ERIC
  3.c MAILING ADDRESS Line One
 210 Lavaca Street, Unit 1903                                                                             This space not available.
      MAILING ADDRESS Line Two                                     CITY                                                  STATE         POSTAL CODE      COUNTRY
                                                                   Austin                                                Texas        78701             USA
4. This FINANCING STATEMENT covers the following collateral:
All personal and real property and fixtures of the Debtor and interests therein whether now owned or hereafter acquired, including all accounts, all reserves,
instruments, documents, notes, bills and chattel paper, receivables, letter of credit rights, litigation claims (including any settlement agreements in respect thereof)
and any proceeds thereof, proceeds of insurance, other forms of obligations owing to Secured Party, bank and other deposit accounts, whether or not reposed with
 Secured Party's affiliates, general intangibles (including without limitation all tax refunds, contract rights, trade names, trademarks, trade secrets, customer lists,
software and all other licenses, rights, privileges and franchises), all balances, sums and other property at any time to Debtor's credit or in Secured Party's
 possession or in the possession of any of Secured Party's affiliates and all books and records relating to any of the foregoing, including the cash and non-cash
products and proceeds of all of the foregoing in any form.




5. ALTERNATE DESIGNATION (if applicable)           Li LESSEE/LESSOR 11              CONSIGNEE/CONSIGNOR 11             BAILEE/BAILOR

                                                   1:1 AG LIEN                      NON-UCC FILING             1=1      SELLER/BUYER

6. Florida DOCUMENTARY STAMP TAX - YOU ARE REQUIRED TO CHECK EXACTLY ONE BOX

1
.11 All documentary stamps due and payable or to become due and payable pursuant to s. 201.22                      F.S., have been paid.

El       Florida Documentary Stamp Tax is not required.

7, OPTIONAL FILER REFERENCE DATA
 FL SOS

634810-1

STANDARD FORM - FORM UCC-I (REV.05/2013)                                 Filing Office Copy                        Approved by the Secretary of State, State of Florida
